Citation Nr: 0633178	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1959 and from September 1986 to September 1999. 

This matter is on appeal to the Board of Veterans' Appeals 
(BVA or Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO determined that the veteran failed to 
submit new and material evidence sufficient to reopen his 
claim for service connection for bilateral hearing loss.  The 
RO also denied service connection for bilateral tinnitus.   


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied 
service connection for bilateral hearing loss.  

2.  The evidence submitted subsequent to the November 2002 
decision is new, in that it was not previously submitted to 
agency decision makers, is not cumulative and redundant of 
the evidence previously considered, relates to an 
unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
claim.  

3.  The veteran's preexisting hearing loss was chronically 
worsened by in-service noise exposure.  

4.  The veteran's has tinnitus that was caused by in-service 
noise exposure.  


CONCLUSIONS OF LAW

1.  The November 2002 decision, which denied entitlement to 
service connection for bilateral hearing loss, is final. 
38 U.S.C. § 7105 (West 1991); 38 C.F.R §§ 3.104, 20.302, 
20.1103 (2002). 

2.  New and material evidence has been received since the 
November 2002 rating decision and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2006).

3.  Preexisting hearing loss was aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.306 (2006).  

4.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claims on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2006), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in April 2001, March 2004 and September 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The veteran and 
his representative have been kept appraised of the RO's 
actions in this case by way of the Statement of the Case and 
the Supplemental Statements of the Case, and been informed of 
the evidence considered, the pertinent laws and regulations 
and a rationale for the decision reached in denying the 
claims.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to address the veteran's 
appeal.  

Claim to Reopen

The veteran essentially contends that he has submitted new 
and material evidence that is not only sufficient to reopen 
his claim for service connection for bilateral hearing loss, 
but also sufficient to allow the claim.  The record reflects 
that the veteran's claim for service connection was 
previously denied by a November 2002 rating decision that 
determined that the veteran's hearing loss preexisted service 
and was not aggravated during service.  The veteran was 
notified of that decision and of his appellate rights by way 
of a letter dated in December 2002.  An appeal was not filed 
and that decision is final.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

The evidence submitted since November 2002 include service 
medical records from January 1957 to August 1959, a triennial 
physical examination dated May 1963,  May and July 2004 VA 
treatment records, a May 2004 VA medical opinion, a February 
2004 medical opinion from the veteran's private audiologist, 
a September 2006 statement from the veteran's wife, a 
transcript of the veteran's September 2006 Board hearing, and 
the veteran's own statements attesting to the service-
connected origin of his bilateral hearing loss.  

After reviewing this additional evidence the Board finds that 
new and material evidence has been submitted subsequent to 
the November 2002 rating decision and the claim for service 
connection for bilateral hearing loss is reopened.  In 
particular, the Board finds that the February 2004 statement 
from the veteran's audiologist and his hearing testimony 
constitute new and material evidence that is sufficient to 
reopen the previously denied claim.  The February 2004 
statement from the veteran's audiologist addresses the 
etiology of the veteran's hearing loss and its relationship 
to service, as does the veteran's testimony at his BVA 
hearing.  In this regard, the veteran is a physician and is 
thus competent to offer an opinion concerning the etiology of 
his hearing loss.  

Therefore, the Board concludes that the evidence submitted 
raises a reasonable possibility of substantiating his claim 
for service connection for bilateral hearing loss.  As a 
result, the Board finds that new and material evidence has 
been submitted, and the claim of entitlement to service 
connection for bilateral hearing loss is reopened.

Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   In addition, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

That an injury or disease was manifested in service alone is 
not enough.  There must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of excessive noise exposure during 
service, or essentially in the alternative, that any hearing 
loss that preexisted his second period of service increased 
in severity beyond the normal progression of the disability.  
He asserts that he worked as a military surgeon near aircraft 
runways in Saudi Arabia, where he was exposed to aircraft 
engine noise.  In addition, he contends that he participated 
in annual training exercises, where he was exposed to weapons 
fire and explosions.  

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of tinnitus.  Those 
records do show that the veteran began his period of service 
between September 1986 and 1999 with a degree of hearing 
loss.  An audiologicial evaluation performed in April 1986 
showed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
40
LEFT
15
15
20
30
40

A service audiologicial evaluation performed in July 1999 
showed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
55
60
LEFT
25
30
35
45
50


The veteran underwent a VA audiology examination in February 
2002.  He complained of periodic tinnitus and stated he was 
not certain whether his tinnitus was periodic or constant.  
The examiner was unable to reach a conclusion regarding the 
etiology of the veteran's tinnitus, as the veteran's claims 
file was not available for review.  The veteran underwent a 
VA audiology examination in May 2004.  He complained of 
constant bilateral tinnitus.  He reported exposure to 
aircraft engine noise during service in Saudi Arabia.  In 
addition, the veteran reported exposure to gunfire and 
explosives during yearly survival training.  The examiner did 
not reach a conclusion regarding whether the claimed 
conditions was related to service.  

The veteran has also submitted a February 2004 statement from 
a private audiologist which states that it is likely that the 
veteran's sensorineural hearing loss and tinnitus were 
related to service.  

Although the veteran's service medical records do not reflect 
a diagnosis of or treatment for bilateral tinnitus, he has 
submitted credible testimony of noise exposure during 
service, corroborated by a credible, competent lay statement.  
A review of the veteran's service administrative records 
document service in Kuwait and Saudi Arabia.  Further, he was 
awarded a Small Arms Marksmanship Ribbon.  Due consideration 
must be given to the veteran's service records, which confirm 
his exposure to the noise of military weapons.  Further, 
during the veteran's September 2006 Board hearing, he 
testified that his bilateral tinnitus was related to noise 
exposure during service.  Since the veteran is a physician, 
he is competent to opine on matters requiring medical 
knowledge, such as the etiology of his current medical 
condition.  The Board finds, therefore, that the criteria for 
a grant of service connection for bilateral tinnitus are met.

For similar reasons the Board finds that service connection 
for bilateral hearing loss is warranted.  The veteran clearly 
entered service in September 1986 with a degree of hearing 
loss and an audiological evaluation performed in July 1999, 
shortly before the separation from service, documented an 
increase in the severity of the preexisting hearing loss.  
While the veteran's private audiologist did offer an opinion 
that the veteran's hearing was "linked" to service, no 
opinion was expressed as to whether the increase in the 
preexisting hearing loss increased in severity beyond the 
normal progression of the disorder.  However, the veteran, as 
a physician, is competent to offer such an opinion, and did 
so at his September 2006 BVA hearing.

Therefore, the Board finds that the evidence creates a 
reasonable doubt as to whether the veteran's preexisting 
hearing loss was aggravated during service.  Resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that there is a basis for granting service connection for 
bilateral hearing loss.  Accordingly, service connection for 
bilateral hearing loss is established.


ORDER


New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened.  

Service connection for bilateral hearing loss is granted

Service connection for tinnitus is granted.  




____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


